

SECOND AMENDMENT TO
REVOLVING NOTE AGREEMENT


This Second Amendment to the Revolving Note Agreement ("the AMENDMENT") is
entered into as of November 27, 2007, by and among Marine Growth Ventures Inc.,
Marine Growth Charter, Inc., Marine Growth Finance, Inc., Marine Growth Freight,
Inc., Marine Growth Real Estate, Inc., and Gulf Casino Cruises, Inc., Delaware
corporations (collectively the "Borrower"), and Irrevocable Children’s
Trust (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a Revolving Note Agreement
dated as of August 1, 2007 (the "NOTE AGREEMENT") pursuant to which, among other
things, the Borrower promised to pay the Lender the principal sum of up to One
Hundred Thousand Dollars ($100,000.00), or so much thereof as shall have been
advanced by the Lender to the Borrower plus interest thereon at an annual rate
equal to ten percent (10%) on the Maturity date of such Note being July 31,
2008.


WHEREAS, the Note Agreement was amended on September 6, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the parties desire to make a certain amendment to the Note Agreement to
permit the Borrower to acquire an additional One Hundred Thousand Dollars
($100,000.00) in funds from the Lender.


  NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment the parties agree as follows:


1. Paragraph One of the Note Agreement is hereby amended and restated to provide
as follows:


FOR VALUE RECEIVED, Marine Growth Ventures Inc., Marine Growth Charter, Inc.,
Marine Growth Finance, Inc., Marine Growth Freight, Inc., Marine Growth Real
Estate, Inc., and Gulf Casino Cruises, Inc., Delaware corporations (collectively
the "Borrower"), having an office at 405-A Atlantis Road, Cape Canaveral,
Florida 32920, hereby promises to pay to the order of Irrevocable Children’s
Trust (the "Lender"), at the Lender's office located at 1818 North Farwell
Avenue, Milwaukee, Wisconsin 53202 or at such other place in the continental
United States as the Lender may designate in writing, upon demand, in lawful
money of the United States, and in immediately available funds, the principal
sum of up to THREE HUNDRED THOUSAND DOLLARS ($300,000), or so much thereof as
shall have been advanced by the Lender to the Borrower as hereinafter set forth
and then be outstanding, and to pay interest thereon on the Maturity Date at an
annual rate equal to ten percent (10%).


2. The entire principal sum of $300,000.00, plus interest, shall be due and
payable on the 31st day of July 2008. Notwithstanding the foregoing, if the
principal balance shall be prepaid in full by March 31, 2008, then all interest
shall be waived, and no interest shall be due and payable to Payee.


 
 

--------------------------------------------------------------------------------

 
3. This Amendment constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof. Except as amended hereby, all other terms
and conditions of the Note Agreement shall remain in full force and effect.




 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


LENDER
                     
/s/ David M. Marks
   
David M. Marks, Trustee
               
BORROWER
               
/s/ Paul L. Schwabe
 
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
 
Paul L. Schwabe, Secretary
Marine Growth Ventures, Inc.
 
Marine Growth Charter, Inc.
           
/s/ Paul L. Schwabe
 
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
 
Paul L. Schwabe, Secretary
Marine Growth Finance, Inc.
 
Marine Growth Freight, Inc.
           
/s/ Paul L. Schwabe
 
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
 
Paul L. Schwabe, Secretary
Marine Growth Real Estate, Inc.
 
Gulf Casino Cruises, Inc.





 
 
 

--------------------------------------------------------------------------------

 